                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT

                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11

                                  12   PEOPLE.AI, INC.,
Northern District of California
 United States District Court




                                  13                  Plaintiff,                          No. C 20-09148 WHA

                                  14           v.

                                  15   SETSAIL TECHNOLOGIES, INC.,                        ORDER RE SETSAIL
                                                                                          TECHNOLOGIES, INC.’S MOTION
                                  16                  Defendant.                          TO DISMISS FIRST AMENDED
                                                                                          COMPLAINT
                                  17

                                  18
                                  19

                                  20                                        INTRODUCTION

                                  21        In this patent infringement suit, SetSail Technologies, Inc. moves to dismiss the amended

                                  22   complaint. For the following reasons, the motion is GRANTED.

                                  23                                          STATEMENT

                                  24        Patent owner People.ai, Inc. asserts five patents: U.S. Patent Nos. 10,679,001 (“the ’001

                                  25   patent”); 10,565,229 (“the ’229 patent”); 10,496,634 (“the ’634 patent”); 10,657,129 (“the

                                  26   ’129 patent”); and 10,503,783 (“the ’783 patent”). The asserted patents address data-analytics

                                  27   software that optimize customer-relationship management (“CRM”) systems.

                                  28
                                   1         CRM platforms such as Salesforce manage a business’s relationships and interactions

                                   2   with customers in order to streamline sales. The more data input into the system, the more

                                   3   helpful CRM platforms can be. People.ai has developed patented software that uses machine

                                   4   learning (i.e., artificial intelligence) to automate data parsing and analysis to improve the

                                   5   quality of information input into a CRM system. SetSail competes in the same burgeoning

                                   6   market as People.ai, and offers various software packages, including SetSail Collect and

                                   7   Discover (“SetSail software”).

                                   8         Around October 2020, People.ai first contacted SetSail regarding infringement of its

                                   9   patents by SetSail’s software, and sued in December (Compl. ¶ 11). SetSail moved to dismiss

                                  10   in February 2021, which prompted People.ai’s amendment as of right in March (Amd. Compl.,

                                  11   Dkt. No. 36). SetSail now moves to dismiss the amended complaint. This order follows full

                                  12   briefing and oral argument (held telephonically due to COVID-19).
Northern District of California
 United States District Court




                                  13                                               ANALYSIS

                                  14         To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient

                                  15   factual matter, accepted as true, to state a claim for relief that is plausible on its face. Ashcroft

                                  16   v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible when there are sufficient

                                  17   factual allegations to draw a reasonable inference that the defendant is liable for the

                                  18   misconduct alleged. While a court must take all of the factual allegations in the complaint as

                                  19   true, it is “not bound to accept as true a legal conclusion couched as a factual allegation.” Bell

                                  20   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Factual allegations must be enough to raise

                                  21   a right to relief above the speculative level.” Ibid. Of particular importance below, in both

                                  22   Twombly and Iqbal the Court made plain: allegations merely consistent with liability are not

                                  23   enough. 550 U.S. at 556–57; 556 U.S. at 678. Allegations of infringement “without

                                  24   explanation as to the how or why these products infringe . . . do[] not lead to any inference that

                                  25   plaintiff may be entitled to relief.” PageMelding, Inc. v. ESPN, Inc., No. C 11-06263 WHA,

                                  26   2012 WL 851574, at *2 (N.D. Cal. Mar. 13, 2012).

                                  27

                                  28
                                                                                         2
                                   1        1.      DIRECT INFRINGEMENT.
                                   2                A.      THE ’001 PATENT.
                                   3         The ’001 patent describes the use of machine learning to filter a user’s electronic

                                   4   activities (e.g., emails) to prevent certain electronic activities (e.g., personal emails) from being

                                   5   ingested by the CRM platform (’001 patent at Abstract, Cl. 8). In a footnote in its opposition,

                                   6   People.ai withdraws its claim for the ’001 patent, even though it subsequently argues the merits

                                   7   of the claim (Opp. 3 fn.1). This order accordingly dismisses the infringement claim as to the

                                   8   ’001 patent on that basis.

                                   9                B.      THE ’229 PATENT.
                                  10         The ’229 patent describes a system that matches electronic activities (e.g., emails) with

                                  11   one or more record objects (e.g., a specific customer profile) in the user’s CRM platform (’229

                                  12   patent at Abstract). The amended complaint provides a claim chart for exemplary claim 19
Northern District of California
 United States District Court




                                  13   describing how the SetSail software infringes the patent (Amd. Compl. ¶ 41, Exh. G). After

                                  14   disclosing a filtering process that identifies responsive electronic activities, Claim 19 recites in

                                  15   relevant part (italics added):

                                  16                in response to determining that the electronic activity is to be
                                                    matched to at least one record object of the identified system of
                                  17                record,
                                  18                identify a first set of candidate record objects . . . based on an
                                                    object field value of the record object that identifies the one or
                                  19                more recipients;
                                  20                identify a second set of candidate record objects . . . based on the
                                                    sender of the electronic activity, wherein the second policy
                                  21                includes a third set of rules for identifying candidate record objects
                                                    of a second record object type;
                                  22
                                                    select at least one candidate record object included in both the first
                                  23                set of candidate record objects and the second set of candidate
                                                    records objects; and
                                  24
                                                    store, in a data structure, an association between the selected at
                                  25                least one candidate record object and the electronic activity.
                                  26   (col. 145:3–25). In other words, the patented system will: (1) identify a set of potential record

                                  27   objects (e.g., a customer account) based on the recipient of an electronic activity (e.g., an

                                  28   email); (2) identify a second set of potential record objects based on the sender of an electronic
                                                                                        3
                                   1   activity; and (3) select a record object by cross-referencing the two sets. Defendants argue the

                                   2   amended complaint does not properly allege the SetSail software matches electronic activities

                                   3   using the elements claimed in the patent. This order agrees.

                                   4         To support the allegations, the amended complaint presents a video screenshot showing

                                   5   that the SetSail software can identify both email recipients and senders and two quotes from

                                   6   defendant’s blog:

                                   7            •   SetSail Collect was purpose-built to map every contact and
                                                    interaction to the appropriate account or opportunity. . . .
                                   8
                                                •   SetSail Collect captures every interaction a sales rep has. Collect
                                   9                will identify as much information as possible for every phone call,
                                                    email, and meeting.
                                  10

                                  11   (Amd. Compl. Exh. G). These factual allegations indicate that, merely consistent with the ’229

                                  12   patent, the SetSail software can match emails to customer profiles. The amended complaint
Northern District of California
 United States District Court




                                  13   does not plausibly allege the software generates two sets of candidate record objects — instead

                                  14   citing the same screenshot and same two broad statements by SetSail for each limitation.

                                  15   Allegations that the SetSail software cross-references two sets of record objects receives short

                                  16   shrift in the amended complaint: “The mapping of multiple accounts/contacts and the

                                  17   capturing of every interaction a sales rep has as described by SetSail (and shown in the screen

                                  18   captures above) includes selecting a candidate record object in both the first and second sets of

                                  19   candidate record objects as claimed” (Amd. Compl. Ex. G at 18). This order need not accept

                                  20   this conclusory allegation regarding how the SetSail software matches emails to customers.

                                  21         People.ai argues “given that SetSail parses emails to determine senders and recipients

                                  22   and that SetSail admits that it is able to match when there are multiple accounts for the same

                                  23   customer, it is certainly plausible (even highly likely) that SetSail applies rules based on

                                  24   senders and recipients in order to select the appropriate account or opportunity” (Opp. 11). But

                                  25   the amended complaint does not address why it is plausible that the SetSail software uses the

                                  26   specific elements of the patent as claimed, nor does it address why it cannot put forth

                                  27   additional, relevant factual allegations.

                                  28
                                                                                       4
                                   1         The amended complaint omits infringement allegations uncovered through any

                                   2   investigation People.ai may have made into the SetSail software’s backend functionality. An

                                   3   order dated January 7, 2021, requires “a complaint [to] explain how or why an accused product

                                   4   infringes every element of every asserted claim or explain why that cannot be shown at this

                                   5   stage” (Dkt. No. 18 at ¶ 1). See also PageMelding, Inc, 2012 WL 851574, at *2. The amended

                                   6   complaint has not satisfied this requirement. People.ai notes in its opposition that it cannot

                                   7   review SetSail’s source code and that information regarding infringing functionality will be

                                   8   uncovered in discovery (Opp. 11–12). But a Rule 12(b)(6) review does not consider

                                   9   allegations outside the pleadings, and the amended complaint fails to speak to People.ai’s

                                  10   ability — or lack thereof — to probe the SetSail software for infringement. Because the facts

                                  11   as alleged are insufficient, the direct infringement claim for the ’229 patent fails.

                                  12                C.      THE ’634 PATENT.
Northern District of California
 United States District Court




                                  13         The ’634 patent describes a system that develops a “completion score” for a particular

                                  14   business opportunity (’634 patent at Abstract, Cl. 10). SetSail argues the amended complaint’s

                                  15   factual support is conjecture and fails to suggest that the SetSail software calculates a

                                  16   completion score using the same methods laid out in the patent. This order agrees.

                                  17         Claim 10 of the ’634 patent recites in relevant part:

                                  18                determine a completion score indicating a likelihood of completing
                                                    an event associated with the first record object, the completion
                                  19                score based on [1] the timestamp of each of the plurality of
                                                    electronic activities and [2] at least one of the role, the title, or the
                                  20                department of the at least one participant of each of the plurality of
                                                    electronic activities;
                                  21

                                  22   (col. 196:64–197:3). To allege infringement of this element (and previous claim elements

                                  23   related to identifying timestamps and a participant’s role/title/department), the amended

                                  24   complaint cites the following from SetSail’s website:

                                  25            •   SetSail “[a]utomates the capturing of key customer interactions,”
                                                    including email.
                                  26
                                                •   SetSail “enriches data” “by using third-party data providers to add
                                  27                job titles, emails, phone numbers.”
                                  28            •   A “model is built using a range of sales data: customer
                                                                                        5
                                                     information, sales rep activity, voice/email communications,
                                   1                 historical results, and more . . . . The model can then make
                                                     predictions, such as how likely a deal is to be won based on
                                   2                 content of communications between the sales rep and the
                                                     customer.”
                                   3
                                                 •   “The underlying machine learning technology predicts the
                                   4                 likelihood of a deal to close.”
                                   5   (Amd. Compl. Exh. H). From these references, People.ai arguably alleges the SetSail software

                                   6   identifies timestamps for electronic activities. Capturing key interactions (first bullet) and

                                   7   harvesting email-communication data (third bullet) can include identifying email timestamps.

                                   8   From these references, People.ai also arguably alleges the SetSail Software can identify a

                                   9   participant’s role/title/department though its use of third-party sources (second bullet) and

                                  10   identification of customer information (third bullet).

                                  11        People.ai runs into a problem when it tries to merge these allegations and conclude that

                                  12   the SetSail software calculates a completion score as claimed in the patent. The amended
Northern District of California
 United States District Court




                                  13   complaint alleges the SetSail software has an array of different means at its disposal it can use

                                  14   to analyze data. The amended complaint, however, provides no plausible factual basis to

                                  15   conclude the SetSail software determines a completion score using the particular means of

                                  16   analyzing data claimed by the ’634 patent — timestamp identification and role/title/department

                                  17   identification. Rather, the allegations reveal merely the possibility that the SetSail software

                                  18   has the capability to utilize the claimed combination of analyses. The amended complaint does

                                  19   not adequately allege the “how and why” of infringement, and People.ai has failed to address

                                  20   any practical obstacles to its investigation into infringement. Accepting all factual allegations

                                  21   in the amended complaint as true, People.ai does not properly allege the SetSail software

                                  22   infringes the ’634 patent’s recited limitations. See Iqbal, 556 U.S. at 678.

                                  23                 D.     THE ’129 PATENT.
                                  24         The ’129 patent describes systems and methods that connect and update a “node profile”

                                  25   (e.g., a profile for an activity participant) with information from related electronic activities

                                  26   (e.g., emails) (’129 patent at Abstract, col. 1:41–65). SetSail argues here as well that People.ai

                                  27   only pleads that the SetSail software has the same (unprotected) end functionality. This order

                                  28   agrees.
                                                                                        6
                                   1        SetSail primarily challenges the following limitation from exemplary claim 20:

                                   2                Match the electronic activity to at least one node profile of the
                                                    plurality of node profiles based on determining that the extracted
                                   3                data of the electronic activity and one or more values of the fields
                                                    of the at least one node profile satisfy a node profile matching
                                   4                policy;
                                   5   (col. 199:39–43). “[S]uch node profiles are determined dynamically by a ‘node graph

                                   6   generation system’ based on information from the company’s records and other information

                                   7   such as the role, the title or the department of an individual who is identified in an electronic

                                   8   activity” (Amd. Compl. ¶ 121 (citing ’129 patent at 25:44–26:23)).

                                   9        The amended complaint contains no factual allegations explaining how the SetSail

                                  10   software uses a “node graph generation system” to match electronic activities with node

                                  11   profiles. For example, the amended complaint cites SetSail’s general claim that “SetSail

                                  12   Collect captures every interaction a sales rep has.” This blurb does not plausibly indicate that
Northern District of California
 United States District Court




                                  13   the SetSail software uses a “node profile matching policy” powered by a “node graph

                                  14   generation system.” People.ai pleads only conclusory explanations connecting the SetSail

                                  15   software to the claim elements that this order need not accept as true:

                                  16                Because SetSail uses electronic activities to determine whether to
                                                    create new contacts, People.ai is informed and believes that SetSail
                                  17                matches electronic activities to node profiles of participants by
                                                    determining extracted data (for example, an email address, a first
                                  18                or last name, or a company name) and data included in the node
                                                    profile.
                                  19

                                  20   (Amd. Compl. Exh. I at 7). Similar to the ’229 and ’634 patents, the amended complaint does

                                  21   not sufficiently explain how or why SetSail infringes the ’129 patent. Without further

                                  22   allegations, the claim remains purely speculative. Twombly, 550 U.S. at 554–55; see also

                                  23   PageMelding, Inc, 2012 WL 851574, at *2. The infringement claim for the ’129 patent fails.

                                  24                E.      THE ’783 PATENT.
                                  25        The ’783 patent addresses whether to associate an electronic activity (e.g., an email) with

                                  26   an existing record object (e.g., a customer profile) or to create a new record object based upon

                                  27   whether a match score meets a certain minimum threshold (’783 Patent at abstract). SetSail

                                  28
                                                                                        7
                                   1   one again asserts that the amended complaint does not properly allege that the SetSail software

                                   2   uses the recited limitations of exemplary claim 12. This order agrees.

                                   3         Exemplary claim 12 of the ’783 patent contains, in relevant part, the following element

                                   4   (italics added):

                                   5                 determine for each candidate record object, responsive to
                                                     comparing the activity field-value pairs to the object-field value
                                   6                 pairs of the plurality of candidate record objects, that a match score
                                                     indicating a likelihood of the electronic activity matching the
                                   7                 candidate record object does not satisfy a threshold;
                                   8   (’783 patent at 198:20–25). People.ai cites SetSail’s blurb that: “Collect will automatically log

                                   9   when a meeting occurs, identify all attendees, and creates new contacts if any of them aren’t

                                  10   already a contact” (Amd. Compl. Exh. J at 12) (emphasis in original).

                                  11         These allegations suggest the SetSail software has similar functionality as the ’783 patent

                                  12   — creating a new profile for a contact if one does not already exist in the system — but the
Northern District of California
 United States District Court




                                  13   amended complaint fails to assert that functionality is achieved using the patented elements.

                                  14   The amended complaint omits allegations regarding how SetSail creates a match score or

                                  15   matching threshold, and instead parrots the claim language: “People.ai is informed and

                                  16   believes that SetSail uses a match score to match an electronic activity to a candidate record

                                  17   objects of the plurality of candidate record objects to determine which candidate record object

                                  18   is the closest match with the electronic activity” (ibid). These conclusory recitations are

                                  19   insufficient to state a claim. Twombly, 550 U.S. at 555.

                                  20         People.ai argues that whether the SetSail software uses a “match score” to associate

                                  21   electronic activities with candidate record objects concerns claim construction and not the

                                  22   sufficiency of the pleadings. But the parties have not presented conflicting interpretations of

                                  23   the claim terms here — People.ai has rather failed to properly address the “match score” and

                                  24   “threshold” elements at all beyond conclusory statements this order need not accept. Neither

                                  25   of the cases People.ai cites supports its argument (Opp. 19). Nalco Co. v. Chem-Mod, LLC

                                  26   focused on whether the patent owner pleaded facts that established a complete defense to its

                                  27   own claims, not whether the factual allegations were sufficiently plausible under Twombly and

                                  28   Iqbal. 883 F.3d 1337, 1347–48 (Fed. Cir. 2018). Plaintiff also cites the undersigned’s order in
                                                                                        8
                                   1   Uniloc USA, Inc. v. Apple, Inc., No. C 18-00359 WHA, 2018 WL 2047553 (N.D. Cal. May 2,

                                   2   2018). Uniloc’s complaint alleged how Apple’s product met a certain claim element — the

                                   3   parties just interpreted that particular limitation differently, a classic claim construction

                                   4   dispute. Id. at *3–4. Whereas here, the amended complaint has not adequately alleged how or

                                   5   why the SetSail software uses a match score in the first place — or what information People.ai

                                   6   requires to make that allegation. PageMelding, 2012 WL 851574, at *2. People.ai’s

                                   7   infringement claim for the ’783 patent accordingly fails.

                                   8        2.      INDIRECT INFRINGEMENT.
                                   9         SetSail contends the amended complaint fails to state a claim for indirect infringement

                                  10   because it (1) fails to plead a direct infringement claim and (2) fails to allege facts showing

                                  11   either induced or contributory infringement. Both contributory and induced infringement

                                  12   require sufficient allegations of direct infringement. See 35 U.S.C. § 271(b), (c); Medgraph,
Northern District of California
 United States District Court




                                  13   Inc. v. Medtronic, Inc., 843 F.3d 942, 948 (Fed. Cir. 2016). As explained, People.ai fails to

                                  14   state a claim for direct infringement for each patent asserted. But even if People.ai had

                                  15   successfully pleaded direct infringement, its indirect infringement arguments still fail.

                                  16                A.      INDUCED INFRINGEMENT.
                                  17         “Whoever actively induces infringement of a patent shall be liable as an infringer.” 35

                                  18   U.S.C. § 271(b). Induced infringement “requires knowledge that the induced acts constitute

                                  19   patent infringement.” Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766 (2011).

                                  20   Such knowledge requires that the accused inducer not only had “knowledge of the patent in

                                  21   suit” but also “knew the acts were infringing.” Commil USA, LLC v. Cisco Sys., Inc., 575 U.S.

                                  22   632, 639, 642 (2015). The accused inducer must also have possessed “a specific intent to

                                  23   encourage another's infringement of the patent.” Vita-Mix Corp. v. Basic Holding, Inc., 581

                                  24   F.3d 1317, 1328 (Fed. Cir. 2009).

                                  25         The amended complaint’s perfunctory recitation of the elements of induced infringement

                                  26   fail to provide factual support for the claim. For example, for the ’634 patent: “On

                                  27   information and belief, prior to this action, SetSail had knowledge of and intended to cause

                                  28   direct infringement by others and/or SetSail willfully blinded itself to the existence of the ’634
                                                                                         9
                                   1   patent and such infringement” (Amd. Compl. ¶ 78). People.ai has simply couched its legal

                                   2   conclusions in the guise of factual allegations, which Twombly and Iqbal soundly rejected.

                                   3   Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.

                                   4         The amended complaint also provides only a cursory overview of pre-suit

                                   5   correspondence between the parties, and does not allege that a claim chart or other description

                                   6   of infringement was included with the correspondence (Amd. Compl. ¶¶ 11, 42, 74, 104, 135).

                                   7   Bare allegations of knowledge of a patent do not support an inference of knowledge of alleged

                                   8   infringement. People.ai’s induced infringement theory fails.

                                   9                B.      CONTRIBUTORY INFRINGEMENT.
                                  10         To state a claim for contributory infringement, the patent owner must properly allege:

                                  11   “1) that there is direct infringement, 2) that the accused infringer had knowledge of the patent,

                                  12   3) that the component has no substantial noninfringing uses, and 4) that the component is a
Northern District of California
 United States District Court




                                  13   material part of the invention.” Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321, 1326 (Fed. Cir.

                                  14   2010).

                                  15         The amended complaint repeats the same assertion for each patent. The allegations

                                  16   regarding, for example, the ’634 patent state:

                                  17                On information and belief, defendant SetSail is also a contributory
                                                    infringer of one of more claims of the ’634 patent, at least because
                                  18                it sells, offers to sell, or imports into the US a product for use in
                                                    practicing subject matter claimed in the ’634 patent, constituting a
                                  19                material part of the invention, knowing the same to be especially
                                                    made or especially adapted for use in such infringement, and not a
                                  20                staple article or commodity of commerce suitable for substantial
                                                    non-infringing use.
                                  21

                                  22   (Amd. Compl. ¶ 79). This merely parrots the text of Section 271(c). Such a legal conclusion

                                  23   is not entitled to the presumption of truth.

                                  24         As explained, People.ai does not properly allege pre-suit knowledge. The amended

                                  25   complaint also provides no insight into how the SetSail software constitutes a component of a

                                  26   larger system infringing the patents at issue. Without more factual matter, People.ai has not

                                  27   satisfied Rule 8’s requirement for “fair notice of what the claim is and the grounds upon which

                                  28
                                                                                        10
                                   1   it rests.” Twombly, 550 U.S. at 555 (cleaned up). For these reasons, People.ai’s contributory

                                   2   liability claim fails.

                                   3         3.      IMPORT AND EXPORT ALLEGATIONS.
                                   4         People.ai includes in its allegations (fleeting) references to 35 U.S.C. § 271(f) and (g),

                                   5   which extend liability for patent infringement to the export from the United States of a

                                   6   patented invention’s components, and the import into the United States of products made by a

                                   7   patented process, respectively. These allegations fail. In short, software in the abstract can be

                                   8   neither a component, as required by Section 271(f), nor a manufacture, as required by Section

                                   9   271(g). Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 450–51 (2007) (Section 271(f));

                                  10   Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1377 (Fed. Cir. 2003) (Section 271(g)).

                                  11         Moreover, the amended complaint’s allegations regarding import and export are

                                  12   conclusory, boilerplate insertions, such as, “Defendant SetSail is liable as an indirect infringer
Northern District of California
 United States District Court




                                  13   for the direct infringement of others that have made, used, sold, or offered to sell, or imported

                                  14   into the U.S., products or services that are within the scope of one or more claims of the ’634

                                  15   patent” (Amd. Compl. ¶ 77). The amended complaint pleads no further information regarding

                                  16   activities outside the United States. People.ai attempts to exonerate its pleading in its

                                  17   opposition, arguing: “SetSail does not claim that it does not engage in any import/export

                                  18   activity or that it has no customers, business partners, or operations abroad” (Opp. 24). Double

                                  19   negative aside, it is not the sufficiency of SetSail’s denial at issue here but the sufficiency of

                                  20   the amended complaint. This order does not accept as true the amended complaint’s

                                  21   conclusory allegations regarding Section 271(f) and (g), which People.ai appears to

                                  22   acknowledge as speculative. Twombly, 550 U.S. at 555.

                                  23         For the foregoing reasons, People.ai’s Section 271(f) and (g) allegations fail.

                                  24                                            CONCLUSION

                                  25         For the above reasons, SetSail’s motion to dismiss is GRANTED.

                                  26         People.ai may move for leave to file an amended complaint. People.ai has FOURTEEN

                                  27   DAYS from the date of this order to file a motion, noticed on the normal 35-day calendar, for

                                  28   leave to file an amended complaint. Their motion must affirmatively demonstrate how the
                                                                                        11
                                   1   proposed amended complaint corrects the deficiencies identified in this order, as well as any

                                   2   other deficiencies raised in defendant's motion, if at all, but not addressed herein. The motion

                                   3   should be accompanied by a proposed amended complaint as well as a redlined copy of the

                                   4   amended complaint. People.ai must plead its best case.

                                   5        IT IS SO ORDERED.

                                   6

                                   7   Dated: June 8, 2021

                                   8

                                   9
                                                                                              WILLIAM ALSUP
                                  10                                                          UNITED STATES DISTRICT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      12
